 In the Matter of ECLIPSE-PIONEER DIVISION : BENDIX AVIATION CoR-PORATION, EMPLOYERandBENDIx LOCAL UNION No. 153, UAW-CIO, AND INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT &AGRICULTURAL IMPLEMENT AVORKERS OF AMERICA, CIO, PETITIONERIn the Matter of BENDixAVIATIONCORPORATION (ECLIPSE-PIONEERDIVISION)andAIRCRAFTWORKERS'UNION OF NEW JERSEY, INCOR-PORATED (NoN-AFFIlAATED)andUNITED AUTOMOBILE, AIRCRAFT ^CAGRICULTURAL Ll1I'LEMENT WORKERS OFAMERICA(UAW-CIO)Cases Nos. 2R-71344 and 2-RE-89, respectively.-DecidedFebruary 14, 194'7Hughes, HubbardcCEwing,byMessrs. Curtis E. FrankandMarvinHGidt,of South Bend, Incl., for the Employer.Witt d Cammer,byMr. Mortimer B. Wolf,of New York City, andMr. Philip D. Carpenter,ofHasbrouck Heights, N. J., for LocalNo. 153.Mr. Charles Steiner,of Hackensack, N. J., for the Aircraft Workers.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions1dulyfiled, hearing in this case was heldat NewYork City, onDecember 21, 1946, before James Paradise,hearing officer.The hearingofficer's rulings made at the hearing arefree from prejudicial error and are hereby ailirmed.21 These cases were consolidated by older of the Board on November 27. 19462International Association of Machinists, herein called the IAM, and American Federa-tion of Labor, herein called the AF of L, were not served with notice and did not appearat the hearingAfter the hearing, the JAM and the AF of L each moved to intervene inthis proceeding for the purpose of having their names placed on the ballot in the electionhereinafter orderedIn support of their motions, the JAM and the AF of L each submittedcertain authorization cards purporting the bear the names of employees in the unit hereinfound appropriateInasmuch as the cards, submitted by the JAM were all dated prior tothe date of the hearing on the instant petition, the motion of the IAM to intervene is herebygrantedThe AF of L, on the other hand, submitted cards all of which are dated alterthe hearing in this matter closedInasmuch as the AF of L has not established that asof the time of the healing, it had a representative interest in the employees here invoked,we shall deny its motion to intervene. SeeMatter of United Boat Service,55 N L 11 B,671-72 N L. 11 B, No 122642 BENDIX AVIATION CORPORATION643Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBendix Aviation Corporation, a Delaware corporation with itsprincipal office in South Bend, Indiana, operates through severaldivisions in various parts of the United States.This proceeding isconcerned 'solely with the division known as the Eclipse-PioneerDivision at Teterboro, New Jersey.At this division, the Employer isengaged in the manufacture of aircraft instruments and accessories.During the past year, the Eclipse-Pioneer Division purchased inexcess of $1,000,000 worth of raw materials, of which approximately90 percent was obtained from sources outside the State of New Jersey.During the same period, the Employer shipped from this division inexcess of $1,000,000 worth of finished products, of which 90 percentwas forwarded to out-of-State destinations.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. TIIE ORGANIZATIONS INVOLVEDBendix Local Union No. 153, UAW-CIO, herein called Local No.153, and the International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, herein called the Inter-national, are labor organizations affiliated with the Congress of Indus-trial Organizations, claiming to represent employees of the Employer.Aircraft Workers' Union of New Jersey, Incorporated, herein calledthe Aircraft Workers, is an unaffiliated labor organization, claiming torepresent employees of the Employer.International Association of Machinists, herein called the IANI, isa labor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.,III.THE QUESTION CONCERNING REPRESENTATIONPursuant to a consent election on June 8, 1943, the Aircraft Workerswere designated as the exclusive bargaining representative of theEmployer's production and maintenance employees.On November15, 1943, the Employer and the Aircraft Workers entered into a collec-tive bargaining agreement which continued in effect until January28, 1946, when a new agreement was executed.The latter agreementterminated on January 28, 1947.On October 4, 1946, Local No. 153 filed its petition with the Boardand on November 4, 1946, the Employer filed its petition herein. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITLocal No. 153 contends that the appropriate unit should consistof all hourly paid employees including indentured apprentices, groupleaders, inspectors, cafeteria employees, receiving and shipping em-ployees, toolroom employees and crib attendants, truckers, stockchasers, stock men and all other storeroom and stockroom employees,but excluding all office and clerical employees, employees of the sales,accounting, personnel and industrial relations departments, time-study men, plant-protection and fire patrol employees, all engineers,production, estimating and planning engineers, draftsmen, detailers,chemists, metallurgists, professional employees, timekeepers, cooper-ative students and professional employees in training; general fore-men, foremen, assistant foremen, and all other supervisory employees.The proposed unit is substantially similar to the unit established inthe collective bargaining agreements which have existed between theAircraftWorkers and the Employer since 1943.The other partiesare in general agreement with the propriety of this unit except thatthe Aircraft Workers now desires to include timekeepers and assistantforemen while the Employer would-exclude the cafeteria employees.The cafeteria workers :There are approximately 50 cafeteria em-ployees who prepare and serve food to the Employer's personnel.While they were excluded from the stipulated unit in the consent elec-tion which was held on June 8, 1943, they have been part of all con-tract negotiations which followed the election.The collective bar-gaining agreement which was executed on November 15, 1943, spe-cifically includes cafeteria workers within its coverage as does thebargaining agreement of January 28, 1946.The Employer contends that the cafeteria employees should beexcluded from the unit because their functions and the conditionsunder which they work are substantially different from those of theproduction employees.While it is true that the duties of these em-ployees are not directly related to the production processes, we havefrequently included cafeteria employees in units of production andmaintenance employees, especially where, as here, they have been partof an effective bargaining history.3In an attempt to show that the working conditions of the cafeteriaemployees are unlike those of the other employees, the Employerpoints to the following facts :The collective bargaining agreement of3Matter of General Cable Corporation,62 N. L R. B. 437;Matter of The Procter & GambleManufacturingCo., 64 N L. R B 1555,Matter of The LUnivis Lens Company,72 N L R B.149. BENDIX AVIATION CORPORATION645January 1946, which contains 117 sections, excluded cafeteria em-ployees as well as 3 other categories of employees from Section 85,which provided for a 12-cent an hour increase for all employees withinits coverage.This section also provided that 3 months after thesigning of the agreement, the parties may review the wage rates ofcafeteria employees.Thereafter, on July 22, 1946, the Employer andthe Aircraft Workers executed t supplementary agreement providingfor an average increase of 9 cents an hour for cafeteria employees. TheEmployer contends that the separate negotiation of wage increasesfor the cafeteria employees, together with the fact that they did notreceive the same wage increase as the employees in the contract unit,indicates-that the conditions under which these employees work aredifferent from those of the production workers and warrants theirexclusion from the unit.Except for their separate treatment in thesection of the January 1946 contract dealing with the wage increase,the cafeteria employees have been fully covered by all the other nu-merous terms of the collective bargaining contracts .4Under thesecircumstances, we do not deem the separate wage negotiations for thecafeteria workers5 as warranting a departure from our usual policyof adhering to a contract unit established as a result of collective bar-gaining.6We shall, therefore, include the cafeteria employees.The timekeepers :The Aircraft Workers would include this groupof employees who work in the accounting or pay-roll department.They handle production and time records.The timekeepers were ex-cluded from the broad industrial unit in the afore-mentioned consentelection agreement and from the collective bargaining history predi-cated thereon.Moreover, the timekeepers have been represented bythe Aircraft Workers in a separate bargaining unit established by theBoard in January 1944.7The current collective bargaining agree-ment covering these employees will not terminate until April 1947. Inview of the Board's earlier unit determination establishing the time-keepers in a separate bargaining unit and the effective bargaininghistory of these employees on a separate basis, together with the ex-clusion of those employees from the contract unit covering the produc-tion and maintenance employees, we shall, in conformance with ourusual practice, not disturb the contract units.sAccordingly, we shallexclude the timekeepers from the broad unit.'The record shows that these contracts cover the subjects normally appearing in col-lective bargaining agreements,such as check-off, discharge procedure,grievance procedureleave of absence, vacations, etc6In this connection we note that the cafeteria employees are not the only category ofemployees in behalf of whom the Aircraft workers entered into a supplementary agreementwith the EmployerThe seniority of molders,, who are also part of the proposed unit, wasalso covered in a separate supplementary agreement.OMatter of Petersen& Lytle,60 N. L R B. 1070;Matter of Mississippi Valley BargeLine Company,69 N. L R. B. 1443.7Matter of Eclipse Aviatson-Paoneer Instrument Division,54 N L.R B. 808.8Matter of Petersen&Lytle,60 N. L R B 1070. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssistant foremen:The Employer has not employed this classifi-cation of employees for over a year and does not contemplate engagingsuch employees in the near future.'Under these circumstances, weshall make no finding regarding their inclusion in the unit.We find that all hourly paid employees including indentured ap-prentices, group leaders, inspectors, cafeteria employees, receivingand shipping employees, toolroom employees and crib attendants,truckers, stock chasers, stock men and all other storeroom and stock-room employees, but excluding all office and clerical employees, em-ployees of the sales, accounting, personnel and industrial relationsdepartments, time-study men, plant-protection and fire patrol em-ployees, all engineers, production, estimating and planning engineers,draftsmen, detailers, chemists, metallurgists, professional employees,timekeepers, cooperative students and all professional employees intraining, general foremen, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Eclipse-Pioneer Division:Bendix Aviation Corporation, Teterboro, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who,did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire- to be represented by Bendix Local Union No. 153,UAW-CIO, or by Aircraft Workers' Union of New Jersey, Incor-porated, or by International Association of Machinists, for thepurposes of collective bargaining, or by none.swe note, however, that this category of employees was excluded from the earlier con-sent election and the subsequent bargaining history.